DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 8635335 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the present application is anticipated by the claims of the US Patent.
Claim 1 of the present application is completely anticipated by claims 1 and 19 of the US Patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9532261 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the present application is anticipated by the claims of the US Patent
Claim 1 of the present application is completely anticipated by claims 1 and 3 of the US Patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No.11425580 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the present application is anticipated by the claims of the US Patent
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moakley et al. (US Publication 2005/0254435 A1).
Moakley teaches, a method (see figure 3) comprising: identifying one or more alternative wireless networks (see step 302 in figure 3 and paragraph 21; network connections are determined from the connection table maintained by the network connection utility); obtaining current performance data on the one or more alternative wireless networks (see step 304 in figure 3 and paragraph 22; latency, bandwidth and cost parameter); obtaining historical performance data on the one or more alternative wireless networks from a network element (see step 304 in figure 3 and paragraph 22; historical performance parameter is determined; characterizing the performance state of each of the one or more alternative wireless networks based on the current performance data and on the historical performance data (see step 306 in figure 3, see paragraph 23; the connection parameters (e.g., cost of airtime, bandwidth and historical performance) are prioritized according to requirements derived from the connection requirements of the application; the parameters are prioritized according to requirements) and applying rules involving the performance state characterization to determine whether to switch from a first wireless network to a particular wireless network of the one or more alternative wireless networks (see paragraph 23; the connections are selected based the priorities of the connection parameters); and switching an end user device from a first wireless network to the particular wireless network in response to the application of the rules (see step 306 in figure 3, the selection of the network reads on the switching).
Relevant Prior Art
Prior art Cheng et al. (US Publication 2012/0122514 A1) teaches a storing information relating to network access points performance related to certain content.  The information includes historical performance data from the particular network access points (see paragraph 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466